Case 1:17-cv-03043-DLI-SJB Document 50 Filed 04/09/19 Page 1 of 2 PageID #: 195




                                  TROY LAW, PLLC
                            ATTORNEYS/COUNSELORS AT LAW
                Tel: (718) 762-1324 johntroy@troypllc.com Fax (718) 762-1342
                   41-25 Kissena Boulevard, Suite 119, Flushing, NY 11355


                                                             April 9, 2019
   Honorable Chief Judge Dora L. Irizarry, U.S.D.J.
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re: Letter Explaining Why There Are Three Sets of Affidavit of Service on
              Complaint, and Explaining the Complaint Was Properly Served
              Lin v. Quality Woods, Inc. et al., 17-cv-03043

   Dear Honorable Judge Irizarry:

            Our office represents the Plaintiff in the above referenced matter. We write
   respectfully to explain why there were three sets of Affidavit of Service filed with the Court.
   Furthermore, Plaintiff respectfully writes to explain that the Complaint was properly served
   upon all Defendants in light of your Honor’s order dated April 1, 2019, directing Plaintiff
   to file proof of proper service of the Complaint by May 1, 2019.

           On January 28, 2019, Judge Bulsara issued a report and recommendation on
   Plaintiff’s motion for default judgment, in the report, Judge Bulsara had doubts on whether
   Plaintiff actually served Defendants with the Complaint. Plaintiff respectfully address this
   issue. On May 19, 2017, Plaintiff filed the Complaint, on May 26, 2017, Plaintiff served
   the Complaint upon Defendants at 1340 Metropolitan Avenue, Brooklyn, New York 11237,
   Defendants’ then address. Proof of service was filed with the Court on June 8, 2017. (Dkt
   Nos. 7-15, “first set of POS.”)

          Sometime after Defendants were served with the Complaint, Plaintiff learned that
   Defendants have moved to a new location. To avoid any future service disputes, on August
   15, 2017, Plaintiff served the Complaint upon Defendants at the new location, which was
   in Freeport, New York. Proof of service was filed with the Court on August 16, 2017, (Dkt
   Nos. 16-24, “second set of POS.”) Although the Complaint was served at the new location
   in Freeport, the process server put down the old address on the proof of service by mistake,
   and Plaintiff’s counsel did not notice the mistake until May of 2018.

          After finding out about the mistake on the second set of POS, Plaintiff’s counsel
   asked the process server to amend the affidavit of service, reflecting the correct address
   which the Defendants were served, and then filed with the Court accordingly. See Dkt Nos.
Case 1:17-cv-03043-DLI-SJB Document 50 Filed 04/09/19 Page 2 of 2 PageID #: 196

   Hon. Dora L. Irizzary, U.S.D.J.
   Lin v. Quality Woods, Inc. et al., 17-cv-03043
   Page 2 of 2

   25-33, Amended Affidavit of Service. This is the reason why there are three sets of affidavit
   of services, Plaintiff apologizes for confusing the Court with this issue, and should have
   addressed to this issue earlier.

          On April 1, 2019, your Honor directed Plaintiff to file POS of the Complaint by
   May 1, 2019. For the foregoing explanations, Plaintiff properly served Defendants with the
   Complaint on August 15, 2017, and POS are already on the docket. Plaintiff again,
   apologizes to the Court for the confusions. Plaintiff intend to re-file the motion for default
   judgment.

          We thank the court for its time and attention to this matter.


                                                         Respectfully submitted,
                                                         TROY LAW PLLC

                                                         /s/ John Troy________________
                                                         John Troy
                                                         41-25 Kissena Blvd., Suite 119
                                                         Flushing, NY 11355
                                                         Tel: (718) 762-1324
                                                         Fax: (718) 762-1342
                                                         Attorney for Plaintiffs
